MacLean, J.
The defendant steamship company appeals from a judgment, entered upon the verdict of a jury in favor of the plaintiffs who claimed damage because of unreasonable delay in transportation, and of right as in interest, as it was not contradicted that the goods consigned were sold as a sale to arrive. That the suit was dismissed as against the connecting carrier, the plaintiffs being seemingly not unwilling, is of no concern to the defendant-appellant, which, as the initial carrier, on September 4, 1906, received a case of goods for transportation from this to a distant State, and, under the provisions of the act of June 29, 1906, amendatory of the Interstate Commerce Act, was bound to issue a receipt or bill of lading therefor, and whose liability to the lawful holder thereof is expressly determined by the act. That it issued a bill of lading with exemption clause construed by counsel into a contract because accepted by the shipper was and is of no avail, as that was civilly illicit under the pre-existing Federal statute providing that “ no contract, receipt, rule or regulation shall exempt such common carrier, railroad or transportation company from the liability hereby imposed.” Proof there was and .sufficient of unreasonable delay to justify the verdict in favor of the plaintiffs and of damage to the amount found by the jury, not to be diminished by or in consequence of a statement *69put upon the record by counsel for the railway company, even with the consent of the plaintiffs’ attorney, “ that, on the 26th of December,” of what year does not appear, “ the goods in question were sold for $163.28, at Jacksonville, Florida, by the Seaboard Air Line Railway,” it not appearing that such sale was by or with the consent of, or upon notice to, the plaintiffs herein. The judgment must, therefore, be affirmed, leaving the defendant-appellant to its right and remedy, if any, against the connecting carrier to which it claims it made delivery of the case of goods in question.
Gildersleeve and Seabury, JJ., concur.
Judgment affirmed, with costs.